Title: To Thomas Jefferson from Cornelia Jefferson Randolph, 19 December 1808
From: Randolph, Cornelia Jefferson
To: Jefferson, Thomas


                  
                     Dear Grandpapa
                     
                     
                        19 Dec 1808
                     
                  
                  I hope you will excuse my bad writing for it is the first letter I ever wrote, there are a number of faults, in it, I know, but those you will excuse; I am reading a very pretty little book called dramatic dialogues, that mrs smith gave sister Elen when she was a little girl; I am very much pleased with it. all the children send their love to you we all want to see you very much. adieu my dear Grandpapa, beleive me to be your most affectionate Granddaughter.
                  
                     C. R.
                  
               